       Case 1:20-cv-00166-SPW-TJC Document 30 Filed 09/01/21 Page 1 of 1




                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                                BILLINGS DIVISION


ROBIN CLAUSEN,
                                                    CV 20-166-BLG-SPW-TJC
                       Plaintiff,

 vs.                                                  ORDER


EXPERIAN INFORMATION
SOLUTIONS,INC.,

                       Defendant


       Upon Stipulation for Dismissal with Prejudice (Doc. 29) between the parties

hereto, by and between their counsel of record,

       IT IS HEREBY ORDERED that Defendant Experian Information Solutions,

Inc. is DISMISSED WITH PREJUDICE with each party to bear its own costs

and attorney's fees.

       DATED this                   of September, 2021.




                                           SUSAN P. WATTERS
                                           U. S. DISTRICT JUDGE
